Citation Nr: 1314205	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  10-25 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for recurrent dislocation of the left shoulder.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of back injury.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran Appellant represented by:	Illinois Department of Veterans Affairs

ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from January 11, 1965, to August 24, 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2009 and in January 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) 

The Veteran has raised claims of service connection for posttraumatic stress disorder and for a hearing loss disability that are referred to the RO for appropriate action.  

The reopened claims of service connection for recurrent dislocation of the left shoulder and for residuals of back injury and the claim of service connection for tinnitus are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In an April 1976 decision, the Board denied the claim of service connection for recurrent dislocation of the left shoulder and the decision is final. 

2.  The additional evidence presented since the Board's April 1976 decision relates to an unestablished fact necessary to substantiate the claim of service connection for recurrent dislocation of the left shoulder.  

3.  In an April 1976 decision, the Board denied the claim of service connection for residuals of back injury and the decision is final.  



4.  The additional evidence presented since the Board's April 1976 decision relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of back injury.  

CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of service connection for recurrent dislocation of the left shoulder.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012). 

2.  New and material evidence has been presented to reopen the claim of service connection for residuals of back injury.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2012). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

In light of the grant of the application to reopen the previously denied claims of service connection, further discussion here of VCAA compliance is not necessary.   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims 

The Board decision in April 1976 is final, except the claims may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.156.

As the claims to reopen were received after the regulatory definition of new and material was amended in August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Procedural History and Evidence Previously Considered

In a April 1976 decision, the Board denied service connection for a left shoulder dislocation and back injury residuals on the bases that the left shoulder disability clearly and unmistakably preexisted service and the recurring dislocations in service were continuing manifestations of the preexisting condition and the condition did not increase in severity during service, and a back disability was not present during service or at discharge from service. 


The Board's decision in April 1976 is final by operation of law, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156.  That decision is the last final decision on the two claims.

The evidence of record at the time of the Board's decision in April 1976 consists of service records, a transcript of a November 1975 hearing, and statements of the Veteran.  

The service treatment records show that a left shoulder condition was not noted on induction examination.  Beginning in February 1965, the Veteran was seen numerous times with left shoulder complaints of recurrent subluxation or dislocation.  On separation examination the Veteran gave a history of a painful or trick shoulder.  The pertinent finding was that the left shoulder subluxed easily anteriorly and inferiorly.  The summary of defects and diagnoses included recurrent dislocation of left shoulder.  It was determined that the condition existed prior to service, and on the basis of recurrent dislocation of the left shoulder the Veteran was discharged on recommendation of a medical board.

The service treatment records contain no complaint or finding of back injury or abnormality.  On separation examination, the evaluation of the spine was normal.

After service in November 1975 the Veteran testified that he injured his left shoulder in service during training and that he had injured his shoulder prior to service while playing basketball, when his arm "popped."  The Veteran testified that he hurt his back while surfing during service when he was in Hawaii.

Current Claim to Reopen

As the Board decision in April 1976 is final based on the evidence then of record, new and material evidence is required to reopen the claim. 38 U.S.C.A. § 5108. 



Analysis

The additional evidence presented since the Board decision in April 1976 includes VA and private records and statements of the Veteran and a lay witness.  

In January 2010, lay witness stated that he saw that the Veteran was having trouble with his shoulder coming out of socket during training exercises.  

In May 2011 on VA examination, the Veteran stated that his left shoulder problems started in 1965 during basic training, when he turned to get away from an explosion and dislocated his left shoulder and after that he had several episodes of dislocation of the left shoulder.  He stated that his back problems started in 1965 as a result of an injury while surfing.  He stated that he had lower back surgery in 1986.  

X-rays showed left shoulder and low back pathology.  The diagnoses were degenerative arthritis of the left shoulder and degenerative arthritis of the thoracolumbar spine.   

The additional evidence added to the file since April 1976 includes a statement from Brian Hester, D.C., stating that he had treated the Veteran for ten years for pain in the mid- and low- back pain.  He expressed the opinion that the Veteran's current symptoms were a result of a surfing accident in Hawaii while in service.

With respect to the left shoulder claim, the additional evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence of current disability, which in part was the basis for the previous denial of the claim, raising a reasonable possibility of substantiating the claim of service connection and the evidence is therefore new and material under 38 C.F.R. § 3.156.  And the reopened claim is addressed in the Remand.





With respect to the back, the additional evidence relates to an unestablished fact necessary to substantiate the claim, that is, evidence of current disability, which in part was the basis for the previous denial of the claim, raising a reasonable possibility of substantiating the claim of service connection and the evidence is therefore new and material under 38 C.F.R. § 3.156.  And the reopened claim is addressed in the Remand. 


ORDER

As new and material evidence has been presented, the claim of service connection for recurrent dislocation of the left shoulder is reopened, and to this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of service connection for residuals of back injury is reopened, and to this extent only the appeal is granted. 


REMAND

On the reopened claims of service connection for recurrent dislocation of the left shoulder and for residuals of back injury, as the RO has not adjudicated the claims on the merits in the first instance, due process requires that the claims be remanded to the RO for initial consideration of the claims. 

On the claim of service connection for tinnitus, on VA examination in May 2011, the VA examiner concluded that that tinnitus was not caused by noise exposure to small arms fire in service.  As the conclusion reached by the VA examiner followed the mere listing of the evidence the Board cannot rely of the conclusion as it is not clear what medical analysis was applied to the facts.  And further development under the duty to assist is needed. 


Accordingly, the claims are REMANDED for the following action:

1.  Afford the Veteran a VA audiology examination by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the current tinnitus is related to noise exposure to small arms fire in service in 1965. 

In formulating an opinion, the VA examiner is asked to explain the medical principles relied on to reach the conclusion in the opinion and to discussion the other risk factors in the record for developing tinnitus, for example, postservice occupational or recreational noise exposure.  

The Veteran's file must be made available to the VA examiner.

2.  After the development is completed, adjudicate the reopened claims on the merits, considering all the evidence of record.   On the claim of service connection for a left shoulder disability consider the VHA expert opinion obtained by the Board in January 2013 and a copy of the opinion should be provided to the Veteran.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


